 Case 1:14-cr-00716-VM Document 208 Filed 08/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                          August 21, 2020
-----------------------------------X
UNITED STATES OF AMERICA           :
                                   :    14 CR 716 (VM)
     - against -                   :
                                   :    ORDER
IBRAHIM AKASHA ABDALLA,            :
                                   :
               Defendant.          :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     On August 18, 2020, the Court endorsed a letter from
defendant Ibrahim Akasha Abdalla and ordered the Government
to respond within thirty days to his claims regarding the
ineffectiveness of his counsel. (See Dkt. No. 205.) By letter
dated August 19, 2020, the defendant’s new counsel informed
the Court that the defendant did not wish the Court to deem
his previous letter as an application for relief. (See Dkt.
No. 207.) Accordingly, the deadline for the Government’s
response in the Court’s Order dated August 18, 2020 is
adjourned.
SO ORDERED.

Dated: New York, New York
       21 August 2020


                                       _________________________
                                       __
                                        ___
                                          ____
                                          ____
                                            ____
                                              ______
                                              __
                                              ____
                                                 _____
                                                    ____
                                                       ____
                                                       ______
                                                         ____
                                                            ____
                                                               ____
                                                                ___
                                                                 ____
                                                                    ___
                                                                    ___
                                              VICTOR
                                               VI
                                                ICT
                                                  CTOR
                                                    ORR MARRERO
                                                        MAR
                                                          ARRE
                                                            RE
                                                            RERO
                                                              ERO
                                                               R
                                                   U.S.D.J.
                                                   U S.
                                                   U. S.D.
                                                        D.J.
                                                           J.
                                                           J.
